Citation Nr: 1309969	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-46 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a disability, claimed as tingling of the toes.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for a left elbow disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a skin disorder, claimed as due to ionizing radiation exposure.  

7.  Entitlement to headaches, claimed as due to ionizing radiation exposure.  

8.  Entitlement to service connection sinusitis.  

9.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  

10.  Entitlement to an initial compensable evaluation for status post fracture of the second metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 2002 to January 2003, and from June 2004 to May 2005.  The record also indicates that the Veteran had unspecified periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which, in part, granted service connection for PTSD and the second metatarsal fracture of the left foot; rated 30 percent and noncompensably disabling, respectively, and denied service connection for the remaining issues on appeal.  A videoconference hearing before the undersigned was held in February 2013.  

The issues of service connection for a back disability, tingling of the toes, obstructive sleep apnea, left elbow, bilateral knee disability, skin disorder, headaches, sinusitis, and an increased rating for the left second toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the videoconference hearing in February 2013, prior to the promulgation of a decision in this appeal, the Veteran notified the Board that that he wished to withdraw his appeal of the claim for an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for PTSD, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant (veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, prior to taking testimony at the videoconference hearing in February 2013, the Veteran reported that he was satisfied with the rating assigned for his PTSD, and that he wished to withdraw his appeal of the claim for an increased rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and claim is dismissed.  


ORDER

The appeal of the claim for an increased evaluation for PTSD, is dismissed.  


REMAND

At the videoconference hearing, the Veteran asserted that he believes that all of the disabilities for which he seeks to establish service connection are related, in some fashion, to his military service.  The Veteran testified that he was trying to climb onto a truck with a 90 pound backpack in service in August 2004, and that he fell and hyper-extending his back.  He was treated in the field, but did not seek any further medical attention during service or since his discharge from service.  The Veteran believes that the tingling in his toes is related to his back problems, and that his current knee pain is due to the physical activities of military service.  

The Veteran testified that he underwent a sleep study the University of Houston within a year of discharge from service and was told that he had obstructive sleep apnea.  He reported that he injured his left elbow while on a training exercise a couple of years before he was discharged from service (during a period of reserve service), and that he has had pain and intermittent swelling in the elbow ever since.  The Veteran believes that his current skin problems and chronic headaches may be related to exposure to ionizing radiation from a cache of weapons that his unit uncovered during his deployment to Iraq.  The Veteran testified that he did not have any skin problems during service, and that his current problems started about a year after his discharge from service.  He said that he had headaches and sinus problems near the end of his deployment, but that he never sought medical attention for his symptoms in service or since his discharge from service.  

The Veteran testified that most of his treatment has been at the Houston VAMC, but that he has recently been treated for some of his disabilities by a private physician, Dr. R. Garb in Houston, Texas.  

The evidence of record showed that the Veteran served in combat in Iraq.  In cases where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2012).  As the Veteran has never been examined by VA to determine the nature and etiology of the disabilities for which he seeks to establish service connection, further development is necessary prior to appellate review.  

As to the left second metatarsal fracture, the Veteran testified that his foot disability has worsened since he was last examined by VA and believes that it should be rated at least 10 percent disabling due to chronic pain and tenderness.  

In light of the Veteran's testimony, a new examination should be scheduled to evaluate the current severity of the service-connected left foot disability.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Accordingly, the case is REMANDED for the following action:  

1.  With appropriate assistance from the Veteran, the AMC should attempt to obtain the names and addresses of all health care providers who treated him for any of the claimed disabilities at issue on appeal, since his discharge from service.  Of particular interest are all
treatment records from VAMC Houston, any private records from Dr. R. Garb, and any records pertaining to a sleep study reportedly performed at the University of Houston within a year of his discharge from service.  After the Veteran has signed the appropriate releases, all available outstanding, pertinent records should be obtained and physically or electronically associated with the claims folder.  

2.  After any additional records have been obtained, the Veteran should be scheduled for appropriate VA orthopedic, respiratory, dermatology, and neurologic examinations to determine the nature and etiology of any of the claimed disabilities, and the current severity of his left second metatarsal fracture.  The claims folder and a copy of this remand should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  The examiners should respond to the following:  

Orthopedic:  Does the Veteran have a disability of the back, knees or left elbow at present?  If so, is it at least as likely as not that any identified disability was first manifested in service or is otherwise related to service?  

a)  Note any limitation of motion in the left foot due to the metatarsal fracture, and indicate whether there is malunion or nonunion of the metatarsal bone.  Any identified malunion or nonunion should be described in terms of severe, moderately severe or moderate disability.  

b)  Indicate whether there is any weakened movement, excess fatigability, or incoordination in the left foot due to the service-connected metatarsal fracture.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

Respiratory:  Does the Veteran have obstructive sleep apnea or sinusitis at present?  If so, is it at least as likely as not that his sleep apnea or sinusitis disability was first manifested in service or is otherwise related to service?  

Dermatology:  Does the Veteran have a skin disorder at present?  If so, is it at least as likely as not that any identified skin disorder was first manifested in service or is otherwise related to service, to include as due to ionizing radiation?  

Neurologic:  Does the Veteran have a chronic headache disorder or tingling of the toes at present?  If so, is it at least as likely as not that any identified disorder was first manifested in service or is otherwise related to service, to include, with respect to the headaches, as due to ionizing radiation?  The examiner should also comment on the nature and etiology of any identified tingling of the toes.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each .  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
WAYNE M. BRAUEUR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


